Citation Nr: 0705376	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  03-24 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to November 
1971 and from June 1974 to June 1979.  His service personnel 
records indicate that he was a 95B10 (Military Policeman) and 
95BB20 MP (Senior Military Policeman) while in Vietnam.  

This matter initially came before the Board of Veterans' 
Appeal (Board) on appeal from a November 2002 rating 
determination of the Reno, Nevada, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

In March 2004, the veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting in Las Vegas, Nevada.  
A transcript of the hearing is associated with the claims 
folder.  

Thereafter, the veteran case was REMANDED to the RO for 
evidentiary development.  The case has been returned to the 
Board for further appellate consideration.  After a review of 
the record, the Board concludes that further development is 
necessary.  Accordingly, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

Under VA regulations, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MEDICAL DISORDERS (4th ed. 1994) (DSM-
IV), credible supporting evidence that the claimed in- 
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  38 C.F.R. §§ 3.304(f) 
(2006).  

While the veteran was afforded VA examinations in August 2002 
and February 2005, these examinations are inadequate for 
rating purposes.  As noted in the prior REMAND, an August 
2002 VA examination report contains a diagnosis of post-
traumatic stress disorder.  The report states that the 
veteran served in combat. However, during the veteran's 
hearing before the undersigned in March 2004, the veteran 
indicated that he was not claiming that he served in combat.  
Additionally, the August 2002 VA examination report indicates 
that the claimant was an MP in Vietnam; ran the highways at 
night; swept some of the villages; was out in the jungle 
constantly; was shot at by others; and always thought he 
might be next. Based upon the report, it is unclear which of 
these were productive of the diagnosed post-traumatic stress 
disorder.  Based on the foregoing, the Board remanded the 
case for the examiner to identify what specific stressors 
resulted in the veteran's current PTSD.

Thereafter, in February 2005, the veteran was examined again 
the psychiatrist that conducted the August 2002 examination.  
The examiner opined that the veteran's PTSD was casually 
linked to his "in-service experience of Vietnam."  However, 
she did not identify the specific events led to diagnosis of 
PTSD.  On remand, the veteran should be afforded a new 
examination to determine whether the veteran currently has 
PTSD related to an in-service stressor.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:

The veteran should be also scheduled for 
a VA psychiatric examination, conducted 
by a psychiatrist who has not previously 
examined the veteran, to determine 
whether he has PTSD resulting from an in-
service stressor.  The examiner should 
determine the nature and extent of any 
currently demonstrated acquired 
psychiatric disorders.  A diagnosis of 
PTSD under DSM IV criteria should be made 
or ruled out.  If PTSD is diagnosed, the 
examiner should identify the specific 
stressor or stressors that support that 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



